Citation Nr: 1024827	
Decision Date: 07/02/10    Archive Date: 07/09/10

DOCKET NO.  08-33 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for left foot 
disability.

2.  Entitlement to service connection for right leg disability, 
claimed as due to left foot disability.  

3.  Entitlement to service connection for back disability 
(claimed as back pain), claimed as due to left foot disability.  

4.  Entitlement to service connection for neck disability 
(claimed as neck pain), claimed as due to a left foot disability.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1983 to April 1983.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a February 2007 decision by the Department of 
Veterans Affairs (VA) Montgomery, Alabama Regional Office (RO).  
A notice of disagreement was filed in February 2007, a statement 
of the case was issued in October 2008, and a substantive appeal 
was received in October 2008.  The Veteran testified at a RO 
hearing in September 2008, and testified at a Board hearing in 
August 2009; the transcripts are of record.

The issues of entitlement to service connection for left foot 
disability, on the merits, and entitlement to service connection 
for right leg disability, neck disability and back disability are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the Veteran if any further action 
is required on his part.


FINDINGS OF FACT

1.  In September 1986, the Board denied entitlement to service 
connection for left foot disorder.  

2.  In July 2006, the Veteran filed a claim to reopen entitlement 
to service connection for left foot disability.

3.  Additional evidence received since the Board's prior decision 
is new to the record, relates to an unestablished fact necessary 
to substantiate the merits of the claim of service connection for 
left foot disability, and raises a reasonable possibility of 
substantiating the claim.  


CONCLUSIONS OF LAW

1.  The September 1986 Board decision is final.  38 U.S.C. 
§§ 211(a), 4004(a) (1982); 38 C.F.R. § 19.104 (1985); currently 
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2009).

2.  New and material evidence has been received since the 
September 1986 Board denial and the claim of entitlement to 
service connection for a left foot disability is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; 
see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a 
duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part of 
that evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' (Court's) 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, 
in part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim for VA benefits.  This decision has since been replaced by 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the 
Court continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In light of the 
favorable decision as it relates to the finding that new and 
material evidence has been received to reopen the claim of 
service connection for left foot disability, no further 
discussion of VCAA is necessary with regard to whether VA 
complied with the new and material notice provisions.  See Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  

New & Material Evidence

In September 1986, the Board denied entitlement to service 
connection for left foot disability.  Such decision is final.  
38 U.S.C. §§ 211(a), 4004(a) (1982); 38 C.F.R. § 19.104 (1985); 
currently 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 
(2009).  If new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. § 5108.  
See Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

The Veteran's request to reopen his claim of service connection 
for left foot disability was received in July 2006, and the 
regulation applicable to his appeal defines new and material 
evidence as existing evidence that by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a) 
(2009).  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

The Veteran first sought service connection for a left foot 
disability in September 1984.  His claim was denied in a May 1985 
rating decision; the Veteran perfected an appeal to the Board.  
In a September 1986 decision, the Board denied entitlement to 
service connection for left foot disorder.  Evidence of record at 
that time consisted of service treatment records, and a November 
1984 VA examination report.  The VA examiner diagnosed history of 
separated bone of the left foot with pain, and callus of left 
foot.  The basis of the denial was that a left foot disability 
due to any injury sustained during service was not shown.  Such 
Board decision is final.  38 U.S.C. §§ 211(a), 4004(a) (1982); 
38 C.F.R. § 19.104 (1985); currently 38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. § 20.1100 (2009).

In support of his July 2006 claim to reopen, the Veteran has 
submitted medical evidence from his primary care physician, 
Shashank Patel, MD, private records from Greenville Foot Care, 
and testified at hearings before the RO and Board.  In an August 
2009 opinion, Dr. Patel wrote that the Veteran's left foot 
disability is possibly related to the foot pain that he 
experienced in service.  The Greenville Foot care records reflect 
a diagnosis of hallux limitus, left foot.  He underwent surgery 
for this disability in September 2007, and records of that 
surgery and his physical therapy have been associated with the 
claims file.  At both hearings, the Veteran described the in-
service injury to the left foot.  He stated that, while running, 
he stepped on a jagged rock.  He further stated that while 
receiving treatment for this injury, he was informed that bones 
in his foot had separated.  He testified that he has suffered 
from left foot pain since service.  As Dr. Patel opined that the 
Veteran's foot pain is possibly related to service, and in light 
of the current diagnosis related to the left foot, the Boards 
finds such evidence relates to an unestablished fact necessary to 
substantiate the merits of the claim.  Thus, the claim of service 
connection for left foot disability is reopened.  38 U.S.C.A. 
§ 5108.  The Board's decision is strictly limited to the 
reopening of the claim and does not address the merits of the 
underlying claim.  




ORDER

New and material evidence has been received to reopen the claim 
of entitlement to service connection for left foot disability.  
To this extent, the appeal is granted, subject to the directions 
set forth in the following remand section of this decision.


REMAND

In light of the opinion from Dr. Patel that the Veteran's left 
foot disability could possibly be due to pain experienced in 
service, the medical evidence reflecting a diagnosis of hallux 
valgus of the left foot, and the lay testimony of the Veteran 
that he has experienced left foot pain since service, the Veteran 
should be scheduled to undergo a VA examination to assess the 
nature and etiology of his claimed left foot disability.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Davidson 
v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  The 
Veteran is also asserting that his neck, back, and right leg 
disabilities are due to his left foot disability.  Such VA 
examination should address the nature and etiology of any such 
claimed disabilities.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA 
examination in order to determine the 
nature and etiology of his claimed left 
foot disability, right leg disability, neck 
disability, and back disability.  It is 
imperative that the claims file be made 
available to the examiner in connection 
with the examination.  Any medically 
indicated special tests should be 
accomplished, and all special test and 
clinical findings should be clearly 
reported.  After reviewing the claims file 
and examining the Veteran, the examiner 
should opine as to the following:

a)  Please identify all disabilities 
associated with the left foot.

b)  Did any left foot disability at least 
as likely as not (a 50% or higher degree of 
probability) have its clinical onset during 
the Veteran's period of service, or is a 
left foot disability otherwise related to 
such period of service.   

c)  Please identify all disabilities 
associated with the right leg.

d)  Is any right leg disability at least as 
likely as not (a 50 percent or higher 
degree of probability) proximately due to 
any left foot disability?

e)  If not, has any right leg disability at 
least as likely as not (a 50 percent or 
higher degree of probability) undergone a 
permanent increase in severity due to the 
Veteran's left foot disability, and if so, 
what measurable degree of right leg 
disability is due to left foot disability?

f)  Please identify all disabilities 
associated with the neck/cervical spine.

g)  Is any neck or cervical spine 
disability at least as likely as not (a 50 
percent or higher degree of probability) 
proximately due to any left foot 
disability?

h)  If not, has any neck or cervical spine 
disability at least as likely as not (a 50 
percent or higher degree of probability) 
undergone a permanent increase in severity 
due to the Veteran's left foot disability, 
and if so, what measurable degree of neck 
or cervical spine disability is due to left 
foot disability?

i)  Please identify all disabilities 
associated with the lumbar spine.

j)  Is any lumbar spine disability at least 
as likely as not (a 50 percent or higher 
degree of probability) proximately due to 
any left foot disability?

k)  If not, has any lumbar spine disability 
at least as likely as not (a 50 percent or 
higher degree of probability) undergone a 
permanent increase in severity due to the 
Veteran's left foot disability, and if so, 
what measurable degree of lumbar spine 
disability is due to left foot disability?

All opinions and conclusions expressed must 
be supported by a complete rationale in a 
report.  The examiner should reconcile any 
opinions with the service treatment records 
which reflect complaints of left foot pain, 
and the post-service medical evidence.

2.  After completion of the above, the RO 
should review the expanded record and 
readjudicate the service connection issues.  
If any of the benefits sought are not 
granted in full, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate review.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
M.W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


